                                                                         Case 2:19-cv-01862-GW-PJW Document 36 Filed 06/17/19 Page 1 of 12 Page ID #:612




                                                                                1 KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP
                                                                                  Howard Weitzman (SBN 38723)
                                                                                2   hweitzman@kwikalaw.com
                                                                                  Jonathan P. Steinsapir (SBN 226281)
                                                                                3   jsteinsapir@kwikalaw.com
                                                                                  Zachary T. Elsea (SBN 279252)
                                                                                4 zelsea@kwikalaw.com rd
                                                                                  808 Wilshire Boulevard, 3 Floor
                                                                                5 Santa Monica, California 90401
                                                                                  Telephone: 310.566.9800
                                                                                6 Facsimile: 310.566.9850
                                                                                7 FREEDMAN + TAITELMAN LLP
                                                                                  Bryan J. Freedman (SBN 151990)
                                                                                8 bfreedman@ftllp.com
                                                                                  1901 Avenue of the Stars, Suite 500
      LLP




                                                                                9 Los Angeles, California 90067
                                                                                  Telephone: 310.201.0005
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 Facsimile: 310.201.0045
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 Attorneys for Optimum Productions and
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                  John Branca and John McClain as Co-
                                                                               12 Executors of the Estate of Michael J.
                                                                                  Jackson
                                                                               13
                                                                                                       UNITED STATES DISTRICT COURT
                                                                               14
                                                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                               15
                                                                               16 OPTIMUM PRODUCTIONS, a                    Case No. 2:19-cv-01862 GW(PJWx)
                                                                                  California corporation; and JOHN
                                                                               17 BRANCA and JOHN MCCLAIN, in               Hon. George H. Wu
                                                                                  their respective capacities as CO-
                                                                               18 EXECUTORS OF THE ESTATE OF                PLAINTIFFS’ SUPPLEMENTAL
                                                                                  MICHAEL J. JACKSON,                       BRIEF RE ARBITRABILITY AND
                                                                               19                                           IN SUPPORT OF MOTION TO
                                                                                                Plaintiffs,                 COMPEL ARBITRATION
                                                                               20
                                                                                         vs.                                Date: July 15, 2019
                                                                               21                                           Time: 8:30 a.m.
                                                                                  HOME BOX OFFICE, a Division of            Ctrm: 9D
                                                                               22 TIME WARNER ENTERTAINMENT,
                                                                                  L.P., a Delaware Limited Partnership,
                                                                               23 and HOME BOX OFFICE, INC., a
                                                                                  Delaware corporation, and DOES 1
                                                                               24 through 5, business entities unknown,
                                                                                  and DOES 6 through 10, individuals
                                                                               25 unknown,
                                                                               26              Defendants.
                                                                               27
                                                                               28

                                                                                        PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION
                                                                         Case 2:19-cv-01862-GW-PJW Document 36 Filed 06/17/19 Page 2 of 12 Page ID #:613




                                                                               1                                           TABLE OF CONTENTS
                                                                               2                                                                                                                         Page
                                                                               3 1.      The Dispute Here Is Clearly Arbitrable ............................................................ 1
                                                                               4 2.      HBO’s Attempt To Avoid The Presumption Of Arbitrability Is
                                                                                         Meritless ............................................................................................................ 1
                                                                               5
                                                                                    3.   The Confidentiality Provisions’ Reference To A “Court” Does Not
                                                                               6         Exclude Claims For Their Breach From The Obligation to Arbitrate .............. 2
                                                                               7 4.      HBO’s Arguments That It Did Not Breach Are For The Arbitrator................. 5
                                                                               8 5.      As This Court Already Held, HBO’s Argument That “The 1992
                                                                                         Agreement Has Expired” Is For the Arbitrator ................................................. 6
      LLP




                                                                               9
                                                                                    6.   HBO’s First Amendment And Public Policy Arguments Are Frivolous .......... 7
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28
                                                                                                                                                i
                                                                                         PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION
                                                                         Case 2:19-cv-01862-GW-PJW Document 36 Filed 06/17/19 Page 3 of 12 Page ID #:614




                                                                                1                                        TABLE OF AUTHORITIES
                                                                                2                                                                                                                Page
                                                                                3
                                                                                     CASES
                                                                                4
                                                                                     AbbVie Inc. v. Novartis Vaccines & Diagnostics, Inc.
                                                                                5         2017 WL 3835340 (N.D. Cal. 2017) ................................................................. 5
                                                                                6 AT&T Mobility LLC v. Concepcion
                                                                                      563 U.S. 333 (2011) .......................................................................................... 7
                                                                                7
                                                                                  AT&T Techs., Inc. v. Commc’ns Workers of Am.
                                                                                8     475 U.S. 643 (1986) .......................................................................................... 1
      LLP




                                                                                9 Buckeye Check Cashing, Inc. v. Cardegna
                                                                                        546 U.S. 440 (2006) ......................................................................................... 7
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10
                                                                                  Comedy Club, Inc. v. Improv West Associates
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11      553 F.3d 1277 (9th Cir. 2009) ....................................................................... 4, 5
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 Comer v. Micor, Inc.
                                                                                        436 F.3d 1098 (9th Cir. 2006) ................................................................... 1, 2, 4
                                                                               13
                                                                                  Harris v. Sandro
                                                                               14       96 Cal. App. 4th 1310 (2002) ............................................................................ 3
                                                                               15 Henry Schein, Inc. v. Archer & White Sales, Inc.
                                                                                        139 S. Ct. 524 (2019) ........................................................................................ 6
                                                                               16
                                                                                  ISTA Pharm., Inc. v. Senju Pharm. Co.
                                                                               17       2010 WL 11601183 (C.D. Cal. 2010) ............................................................... 2
                                                                               18 Katz v. Feinberg
                                                                                        290 F.3d 95 (2d Cir. 2002) ................................................................................ 5
                                                                               19
                                                                                  Knutson v. Sirius XM Radio Inc.
                                                                               20       771 F.3d 559 (9th Cir. 2014) ............................................................................. 2
                                                                               21 Lamps Plus, Inc. v. Varela
                                                                                       139 S. Ct. 1407 (2019) ...................................................................................... 5
                                                                               22
                                                                                  McKinney v. Emery Air Freight Corp.
                                                                               23      954 F.2d 590 (9th Cir. 1992) ............................................................................. 6
                                                                               24 Nolde Bros. v. Local 358
                                                                                        430 U.S. 243 (1977) .......................................................................................... 6
                                                                               25
                                                                                  Republic Bank v. Marine Nat. Bank
                                                                               26       45 Cal. App. 4th 919 (1996) .............................................................................. 2
                                                                               27 Roberts v. AT&T Mobility LLC
                                                                                       2016 WL 1660049 (N.D. Cal. 2016) ................................................................. 7
                                                                               28
                                                                                                                                              ii
                                                                                             PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION
                                                                         Case 2:19-cv-01862-GW-PJW Document 36 Filed 06/17/19 Page 4 of 12 Page ID #:615




                                                                               1 Roberts v. AT&T Mobility LLC
                                                                                       877 F.3d 833 (9th Cir. 2017) ............................................................................. 7
                                                                               2
                                                                                 Simula, Inc. v. Autoliv, Inc.
                                                                               3       175 F.3d 716 (9th Cir. 1999) ............................................................................. 1
                                                                               4
                                                                               5
                                                                               6
                                                                               7
                                                                               8
      LLP




                                                                               9
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28
                                                                                                                                          iii
                                                                                          PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION
                                                                         Case 2:19-cv-01862-GW-PJW Document 36 Filed 06/17/19 Page 5 of 12 Page ID #:616




                                                                                1 1.      The Dispute Here Is Clearly Arbitrable
                                                                                2         The Agreement requires “binding and final arbitration” of “[a]ny dispute
                                                                                3 arising out of, in connection with or relating to this Agreement.” Doc. 18 at 33. The
                                                                                4 “language ‘arising in connection with’ reaches every dispute between the parties
                                                                                5 having a significant relationship to the contract and all disputes having their origin
                                                                                6 or genesis in the contract.” Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 721 (9th Cir.
                                                                                7 1999). The Jackson Estate alleges that HBO violated the express terms of the
                                                                                8 contract. HBO vehemently disagrees that it has violated the contract. Accordingly,
      LLP




                                                                                9 there is a dispute that has its “origin or genesis in the contract,” ibid., and that
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 dispute must be arbitrated. That is the beginning and end of the analysis here.
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 HBO’s efforts to escape the result of this simple analysis fail.
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 2.      HBO’s Attempt To Avoid The Presumption Of Arbitrability Is Meritless
                                                                               13         It is well-settled that “where the contract contains an arbitration clause, there
                                                                               14 is a presumption of arbitrability in the sense that ‘[a]n order to arbitrate the
                                                                               15 particular grievance should not be denied unless it may be said with positive
                                                                               16 assurance that the arbitration clause is not susceptible of an interpretation that covers
                                                                               17 the asserted dispute. Doubts should be resolved in favor of coverage.’” AT&T
                                                                               18 Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650 (1986).
                                                                               19         HBO cannot rebut the presumption of arbitrability, so it argues that the
                                                                               20 presumption does not apply because Plaintiffs must first “demonstrate the existence
                                                                               21 of a valid agreement to arbitrate disputes regarding the Confidentiality Provisions.”
                                                                               22 Doc. 30 at 3:14-15 (emphasis added); see also id. at 1-3. That argument clearly
                                                                               23 conflates two separate issues: (1) the existence of an arbitration clause (our burden
                                                                               24 but undisputed); and (2) the scope of the arbitration clause (HBO’s burden to show
                                                                               25 that “arbitration clause is not susceptible of an interpretation that covers” dispute).
                                                                               26          The authorities on which HBO relies to argue that it is Plaintiffs’ burden to
                                                                               27 show arbitrability are all irrelevant because they address the existence of an
                                                                               28 arbitration agreement, and not its scope. In Comer v. Micor, Inc., 436 F.3d 1098 (9th
                                                                                                                                1
                                                                                         PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION
                                                                         Case 2:19-cv-01862-GW-PJW Document 36 Filed 06/17/19 Page 6 of 12 Page ID #:617




                                                                                1 Cir. 2006), the Court affirmed the denial of a motion to compel arbitration because
                                                                                2 the plaintiff was not a signatory to the arbitration agreement and therefore no
                                                                                3 arbitration agreement existed between the litigants. Id. at 1103–04. In Knutson v.
                                                                                4 Sirius XM Radio Inc., 771 F.3d 559 (9th Cir. 2014), the Court held that “no valid
                                                                                5 agreement to arbitrate exists between Knutson and Sirius XM because Knutson
                                                                                6 never assented to the Customer Agreement” with the arbitration clause. Id. at 565-
                                                                                7 66. See also ISTA Pharm., Inc. v. Senju Pharm. Co., 2010 WL 11601183, *7 (C.D.
                                                                                8 Cal. 2010) (addressing whether plaintiff was party to arbitration agreement).
      LLP




                                                                                9         HBO does not dispute the arbitration clause’s existence. It does not challenge
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 its authenticity. It does not contend, for example, that the Agreement is a forgery,
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 that HBO is not bound by it, etc. It is therefore HBO’s burden to rebut the
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 presumption that the arbitration clause requires arbitration of the claim that HBO
                                                                               13 breached the Agreement.
                                                                               14 3.      The Confidentiality Provisions’ Reference To A “Court” Does Not
                                                                               15         Exclude Claims For Their Breach From The Obligation to Arbitrate
                                                                               16         The dispute here is whether HBO breached non-disparagement and other
                                                                               17 provisions in Exhibit I of the Agreement. The exhibit, entitled “Confidentiality
                                                                               18 Provisions” is specifically incorporated by reference into the Agreement: “It is
                                                                               19 understood that HBO shall comply with the confidentiality provisions set forth in
                                                                               20 Exhibit I attached hereto and incorporated herein by this reference.” Doc. 18-1 at 33
                                                                               21 § (ii). “The phrase ‘incorporation by reference’ is almost universally understood,
                                                                               22 both by lawyers and nonlawyers, to mean the inclusion, within a body of a
                                                                               23 document, of text which, although physically separate from the document, becomes
                                                                               24 as much a part of the document as if it had been typed in directly.” Republic Bank v.
                                                                               25 Marine Nat. Bank, 45 Cal. App. 4th 919, 922 (1996) (emphasis in original). The
                                                                               26 arbitration clause therefore applies to breaches of obligations in Exhibit I in
                                                                               27 precisely the same way that it applies to every other part of the Agreement.
                                                                               28         Nevertheless, HBO argues that a bare reference to a “court” in Exhibit I
                                                                                                                               2
                                                                                         PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION
                                                                         Case 2:19-cv-01862-GW-PJW Document 36 Filed 06/17/19 Page 7 of 12 Page ID #:618




                                                                                1 somehow excludes breaches of those provisions from the scope of the broad
                                                                                2 arbitration clause here. HBO contends that the supposedly “specific” reference to a
                                                                                3 court in Exhibit I trumps the allegedly more “general” reference to arbitration in the
                                                                                4 Agreement. This argument fails at the outset for the simple reason that the
                                                                                5 arbitration clause is much more specific than the reference to a “court” in Exhibit I.
                                                                                6 The arbitration clause requires that “[a]ny dispute arising out of, in connection with
                                                                                7 or relating to this Agreement shall be submitted for binding and final arbitration.”
                                                                                8 Doc. 18 at 33 (emphasis added). It then specifies who the arbitrator will be (a retired
      LLP




                                                                                9 judge of the Superior Court); how the arbitrator will be chosen; and what procedures
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 govern the arbitration (the AAA Rules).
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11         Contrary to HBO’s contention that the paragraph in Exhibit I “makes clear
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 that any disputes [relating to the confidentiality provisions] must be resolved by ‘the
                                                                               13 court,’ not an arbitrator,” (Doc. 30, initial emphasis added), the paragraph is a
                                                                               14 simple fee-shifting clause. It provides as follows:
                                                                               15         In the event that either party to this agreement brings an action to
                                                                                          enforce the terms of these confidentiality provisions or to declare rights
                                                                               16         with respect to such provisions, the prevailing party in such action shall
                                                                                          be entitled to an award of costs of litigation … in such amount as may
                                                                               17         be determined by the court having jurisdiction in such action.
                                                                               18 Doc. 18 at 40 (emphasis added). The reference to a “court having jurisdiction” is
                                                                               19 easily read under these circumstances—where there is a broad arbitration clause—to
                                                                               20 include an arbitrator. And indeed, this is precisely what the case law holds.
                                                                               21         In Harris v. Sandro, 96 Cal. App. 4th 1310 (2002), an option agreement
                                                                               22 included a typically broad arbitration clause like the one here. Id. at 1312. It also
                                                                               23 contained a fee-shifting clause like the one here, providing: “Should any litigation
                                                                               24 be commenced between the parties … the prevailing party … may be granted, a
                                                                               25 reasonable sum for attorneys’ fees to be determined by the court in such litigation
                                                                               26 …” Ibid. An arbitrator awarded fees to the prevailing party pursuant to this clause,
                                                                               27 and the other party argued that only a “court” could award fees. The Court rejected
                                                                               28 the argument, holding that “a contract that both compels arbitration and requires a
                                                                                                                               3
                                                                                         PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION
                                                                         Case 2:19-cv-01862-GW-PJW Document 36 Filed 06/17/19 Page 8 of 12 Page ID #:619




                                                                                1 ‘court’ to determine the amount of the fee award must contemplate that an arbitrator
                                                                                2 will make the fee award. Otherwise, fees could never be awarded because no ‘court’
                                                                                3 may decide a dispute under the contract; all such disputes must be decided by an
                                                                                4 arbitrator.” Id. at 1315.
                                                                                5         Even if that precedent were ignored—and the language were read to only
                                                                                6 include a “public court of record”—this conditional, permissive language is not an
                                                                                7 exclusion from the broad arbitration clause, or a mandatory forum selection clause
                                                                                8 for disputes relating to the confidentiality provisions. The provision merely states
      LLP




                                                                                9 that, if the parties are in court, the court is empowered to award fees and costs.
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 There are many reasons why the parties would be in court, despite the Agreement’s
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 arbitration clause. The first reason is obvious given the proceedings here: a party
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 may seek court intervention to compel arbitration. The second, as stated at the May
                                                                               13 23 hearing is to seek injunctive relief (which is referenced in Exhibit I, see Doc. 18
                                                                               14 at 39). A third reason is that a court may need to confirm an arbitration award.
                                                                               15         The very best interpretation for HBO is that there may be an ambiguity as to
                                                                               16 arbitrability. “However, if a contract is capable of two different reasonable
                                                                               17 interpretations, the contract is ambiguous, and under the federal presumption in
                                                                               18 favor of arbitration, an arbitrator would have jurisdiction to arbitrate claims.”
                                                                               19 Comedy Club, Inc. v. Improv West Associates, 553 F.3d 1277, 1285 (9th Cir. 2009).1
                                                                               20         The Ninth Circuit’s decision in Comedy Club is on point. Like here, the
                                                                               21 parties’ agreement included: (1) a broad arbitration clause; (2) a clause referencing
                                                                               22 the courts’ jurisdiction over certain disputes; and (3) a provision authorizing an
                                                                               23 award of fees and costs to “the prevailing party in any arbitration or action to
                                                                               24
                                                                                          1
                                                                               25          HBO argued at the May 23, 2019 hearing that “we have absolute ambiguity
                                                                                  because we have two directly conflicting provisions”—the broad arbitration clause
                                                                               26 in the Agreement and the reference to a “court” in Exhibit I thereof. See Doc. 30-1
                                                                                  at p. 22 of 37 (Transcript of Proceedings) (emphasis added). That assertion is itself
                                                                               27 dispositive of this motion in light of the law cited above.
                                                                               28
                                                                                                                               4
                                                                                         PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION
                                                                         Case 2:19-cv-01862-GW-PJW Document 36 Filed 06/17/19 Page 9 of 12 Page ID #:620




                                                                               1 enforce this Agreement.” Id. at 1286. The second clause, which referenced the
                                                                               2 courts, looks much more like a mandatory exclusion-from-arbitration provision than
                                                                               3 the clause HBO relies on here. It reads as follows:
                                                                               4          Notwithstanding this agreement to arbitrate, the parties, in addition to
                                                                                          arbitration, shall be entitled to pursue equitable remedies and agree that
                                                                               5          the state and federal courts shall have exclusive jurisdiction for such
                                                                                          purpose.
                                                                               6
                                                                                    Id. at 1285 (emphasis added and modification omitted). The Court nonetheless held
                                                                               7
                                                                                    that the agreement could be interpreted such that the “second clause did not
                                                                               8
                                                                                    ‘supplant the arbitrator’s authority’ to decide all disputes under the Trademark
      LLP




                                                                               9
                                                                                    Agreement” as provided in the broad arbitration clause. Id. at 1285. The Court held
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10
                                                                                    that, taken together, “[t]hese [three] phrases can support that the arbitration
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                    agreement lets the parties pursue equitable remedies in courts in aid of the
                                                                               12
                                                                                    arbitration, and gives those courts exclusive jurisdiction over, and awards costs and
                                                                               13
                                                                                    attorneys fees to the prevailing party in, those actions.” Id. at 1286. The Court
                                                                               14
                                                                                    therefore held that “because the arbitration agreement is ambiguous, it should be
                                                                               15
                                                                                    interpreted as granting arbitration coverage over ‘all disputes’ arising from the
                                                                               16
                                                                                    Trademark Agreement.” Ibid. See also AbbVie Inc. v. Novartis Vaccines &
                                                                               17
                                                                                    Diagnostics, Inc., 2017 WL 3835340, *5 (N.D. Cal. 2017) (same).2
                                                                               18
                                                                                          Simply stated, the mere reference to a “court” in Exhibit I is insufficient to
                                                                               19
                                                                                    rebut the presumption in favor of arbitrability.
                                                                               20
                                                                                    4.    HBO’s Arguments That It Did Not Breach Are For The Arbitrator
                                                                               21
                                                                                          HBO takes a very narrow view of the Agreement’s non-disparagement clause,
                                                                               22
                                                                                          2
                                                                               23            Notably, the sole case that HBO cites on this issue, relating to arbitration, is
                                                                                    irrelevant. It involved competing arbitration provisions. Katz v. Feinberg, 290 F.3d
                                                                               24   95, 97 (2d Cir. 2002) (“disputes under agreements containing both specific and
                                                                                    general arbitration clauses must be arbitrated under the particularized clauses”)
                                                                               25   (emphasis added and punctuation omitted). HBO cites Lamps Plus, Inc. v. Varela,
                                                                                    139 S. Ct. 1407 (2019) to suggest that ambiguity regarding arbitrability can imply
                                                                               26   that there is no consent to arbitrate. Lamps Plus is plainly inapposite. The reasoning
                                                                                    and holding in that case were specific to class arbitration, which the Court explained
                                                                               27   is “markedly different from the ‘traditional individualized arbitration.’” Id. at 1405.
                                                                               28
                                                                                                                                5
                                                                                          PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION
                                                                     Case 2:19-cv-01862-GW-PJW Document 36 Filed 06/17/19 Page 10 of 12 Page ID #:621




                                                                                1 arguing that it is not implicated because Leaving Neverland supposedly has “nothing
                                                                                2 to do with Live in Bucharest.” Doc. 30 at 3:23-24. The Jackson Estate disagrees
                                                                                3 both with the narrow interpretation of the non-disparagement clause (which requires
                                                                                4 no relationship to the specific concert), and also disagrees that Leaving Neverland
                                                                                5 had “nothing to do” with the concert. But these disagreements are for another day in
                                                                                6 another forum. The issue on this motion is not whether the Jackson Estate’s claims
                                                                                7 have merit, but who decides whether they have merit. In the words of the Supreme
                                                                                8 Court, “a court may not rule on the potential merits of the underlying claim that is
      LLP




                                                                                9 assigned by contract to an arbitrator, even if it appears to the court to be frivolous. A
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 court has no business weighing the merits of the grievance because the agreement is
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 to submit all grievances to arbitration, not merely those which the court will deem
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 meritorious.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 529
                                                                               13 (2019) (internal citation and quotation marks omitted).
                                                                               14 5.      As This Court Already Held, HBO’s Argument That “The 1992
                                                                               15         Agreement Has Expired” Is For the Arbitrator
                                                                               16         HBO argues that the arbitration clause “does not encompass this dispute
                                                                               17 because the 1992 Agreement has expired.” Doc. 30 at 5:18-19 (capitalization and
                                                                               18 bolding removed). This Court already rejected that argument, explaining that
                                                                               19 “Defendants are not challenging the Arbitration Provision itself as invalid, instead
                                                                               20 they argue that the Agreement as a whole has expired. The continued validity of the
                                                                               21 Agreement as a whole is a question for the arbitrator.” Doc. 27 at 9-10 fn. 7; Doc.
                                                                               22 28 (adopting tentative, Doc. 27, as final ruling). HBO ignores the Court’s holding in
                                                                               23 this regard. It also ignores the many cases cited by the Jackson Estate in its reply
                                                                               24 brief rejecting HBO’s argument. Doc. 25 at 10-13. Regardless, even if the
                                                                               25 Agreement “expired” in some sense, this would not change the outcome: “where the
                                                                               26 dispute is over a provision of the expired agreement, the presumptions favoring
                                                                               27 arbitrability must be negated expressly or by clear implication.” Nolde Bros. v.
                                                                               28 Local 358, 430 U.S. 243, 255 (1977). See also McKinney v. Emery Air Freight
                                                                                                                               6
                                                                                         PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION
                                                                     Case 2:19-cv-01862-GW-PJW Document 36 Filed 06/17/19 Page 11 of 12 Page ID #:622




                                                                                1 Corp., 954 F.2d 590, 593 (9th Cir. 1992). Not only can HBO not rebut those
                                                                                2 presumptions, it cannot even acknowledge them or the many cases invoking them.
                                                                                3 6.      HBO’s First Amendment And Public Policy Arguments Are Frivolous
                                                                                4         “[A]s a matter of substantive federal arbitration law, an arbitration provision
                                                                                5 is severable from the remainder of the contract,” and “unless the challenge is to the
                                                                                6 arbitration clause itself, the issue of the contract’s validity is considered by the
                                                                                7 arbitrator in the first instance.” Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S.
                                                                                8 440, 445-46 (2006) (emphasis added). HBO does not genuinely dispute the validity
      LLP




                                                                                9 of the Agreement’s arbitration clause. It does not contend, for example, that the
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 arbitration clause was procured by fraud or trick, that it was signed under duress,
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 that it is unconscionable, etc.
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12         HBO counters that it is “attacking the enforceability of [the] arbitration
                                                                               13 provision itself.” Doc. 30 at 7:15-16 (emphasis omitted). Specifically, it argues that
                                                                               14 an order compelling arbitration is “the kind of ‘state action’ that can violate the First
                                                                               15 Amendment, due process, and California law and policy.” Doc. 30 at 7:15-17
                                                                               16 (emphasis omitted). That argument is just plain frivolous: “It is well established that
                                                                               17 judicially enforcing arbitration agreements does not constitute state action.” Roberts
                                                                               18 v. AT&T Mobility LLC, 877 F.3d 833, 838 n. 1 (9th Cir. 2017) (emphasis added)
                                                                               19 (rejecting First Amendment challenge to order compelling arbitration). See also
                                                                               20 Roberts v. AT&T Mobility LLC, 2016 WL 1660049, at *3 (N.D. Cal. 2016) (district
                                                                               21 court’s more fulsome discussion of the issue).
                                                                               22         To the extent that HBO is arguing that there is some unique California public
                                                                               23 policy against arbitrating cases involving breaches of contractual confidentiality and
                                                                               24 non-disparagement clauses, there is no authority whatsoever for that contention.
                                                                               25 Any such policy would violate the Federal Arbitration Act in any event. “When state
                                                                               26 law prohibits outright the arbitration of a particular type of claim, the analysis is
                                                                               27 straightforward: The conflicting rule is displaced by the FAA.” AT&T Mobility LLC
                                                                               28 v. Concepcion, 563 U.S. 333, 341 (2011).
                                                                                                                               7
                                                                                         PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION
                                                                     Case 2:19-cv-01862-GW-PJW Document 36 Filed 06/17/19 Page 12 of 12 Page ID #:623




                                                                               1 DATED: June 17, 2019                    Respectfully submitted,
                                                                               2
                                                                                                                         KINSELLA WEITZMAN ISER
                                                                               3                                         KUMP & ALDISERT LLP
                                                                               4
                                                                               5                                         By:          /s/Jonathan P. Steinsapir
                                                                                                                               Jonathan P. Steinsapir
                                                                               6
                                                                                                                               Attorneys for Plaintiffs Optimum
                                                                               7                                               Productions and the Co-Executors of the
                                                                                                                               Estate of Michael Jackson
                                                                               8    10386.00348/650142
      LLP




                                                                               9
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28
                                                                                                                                8
                                                                                            PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION
